Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner welcomes suggests to request an interview to discuss potential distinguishable subject matter in an effort to enhance compact prosecution as well as record clarity in this case.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

can be cached for use in a next iteration…”, as recited with, "can be", is deemed indefinite language, to render the claims indefinite to actually performing operation.

The examiner suggests a clear and positive recitation, such as: 	“…wherein mapping from external to internal is cached for use in a next iteration…”
Please review for any other occurrences of the same.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Isard (US 2008/0098375) in view of Alpert et al. (US 8,631,094) and Perry (US 2005/0256893).
Regarding claims 1 (method), 10 (system) and 15 (medium), Isard teaches, a computer-implemented method with processor and medium with instructions for performing the method associated with, efficient throughput edge addition, comprising:
O	generating and placing, using a processor, outgoing edge requests into queues of a firehose (see abstract, Job are intelligently distributed by a Job manager 14, in parallel 0003, 0042-, 0044-) and
SEE 0070, see queue
placing, using the processor, incoming edge requests (Jobs) into the queues of the firehose, wherein for each queue, in parallel (abstract, 0001-, 0042, 0044, 0053)

SEE 0055, 0094, and Figs. 12-14, 17 and 33 
Isard, as applied is deemed to teach, adding edges as claimed, incoming and outgoing and preparing, an EID associated with the Unique ID with respect to (vertices and edges)

But fails to include details as claimed, adding vertices of an outgoing edge set and targets incoming edge set and waits for vertex IDs of added vertices and MAXEID from respective machines, is deemed associates with, incrementing the MAXEID, in view of, adding, an outgoing edge {VIDS, VIDT, LID, EID} and forwarding {VIDS, VIDT, LID, EID}, to the first machine, and adding at the first machine an incoming edge.

Alpert, teaches and is deemed to render obvious, ShardID preparation (Fig. IB 120, Shard 1), while Perry (see 0070) teaches to, prepare, a MAXID (through, increment), as claimed associated with nodes and paths and MAXID, generations.
	
Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify Isard with the teachings of Alpert to, prepare, data structures as claimed, as a Shard with ID, being as understood, a Target (being a Shard Server), associated with nodes and Edges (outgoing), having advantages of generating, "edges into subsets, which may also be referred to as shards, the system assigns the nodes to servers, which may also be referred to as shard servers or peer servers" and, in combination with, Perry to generate, the MAXID, as claimed, when adding (Nodes, edges, 

Regarding claims 2, 16, the combination is deemed to render obvious as claimed, further comprising preparing and sending edge tuples for insertion
SEE Alpert as applied, teaches preparation and insertion (or adding), being paired DATA (OR TUPLE), information, 
SEE Shard ID AND MAXEID

	Regarding claims 3, 11 and 17, the combination is deemed to render obvious, wherein an ingest process is divided into batches, and wherein the acts are executed for respective batches
	SEE Jobs, by daemons run various vertices see 0061, of Isard
See parallel processing (divides Jobs into batches) and 0002-0003 and 0103, processing inputs divided into files. 

	Regarding claims 4, 12 and 18, the combination as applied is deemed to render obvious as claimed, wherein for vertices added insert into a map (hash table) the pairing (as taught by 
<A, VIDA>, <B, VIDB, <C, VIDC> and <D, VIDD>, in view of Isard.
SEE Isard w/Hash or hashes (0052-0053)

Regarding claims 5, 13 and 19, the combination as applied is deemed to render obvious as claimed, wherein for outgoing and incoming edges map from external ids to internal ids and edge identifiers
SEE Isard (SEE UIDs, 0084, 0091, the source is deemed external and destination is deemed internal, of the Vertex (s) of a graph edge data structures
	
	Regarding claims 6, 14 and 20, the combination as applied is deemed to render obvious, wherein upon receiving the ids for vertices added the firehose will build for each queue, for the tuples in each queue the following info :{VIDS, VIDT, LID, EID}.
	SEE Isard teaches a firehose (Job distributer), is associated with each queue, wherein as applied the combination teaches the Tuples are generated including the following info information {VIDS, VIDT, LID, EID}, in view of, Alpert (Shard 

	Regarding claims 7-8, the combination as applied is deemed to, further meet the limitation of comprising sending edge quads (deemed met by the IDs, {VIDS, VIDT, LID, EID}) to respective machines (parallel processing), for insertion (claim 7) and wherein mapping from external to internal, can be, cached for use in the next iteration, as recited in claim 8 (see Isard 0098).
[0098] FIG. 23 is a flowchart describing one embodiment of the process for implementing the Cross Connect operation. In step 1102, the next output from the first Graph Builder Data Structure is accessed. In the example of FIG. 21, the output for the vertex with the UID of 100 is accessed during the first time step 1102 is performed. In step 1104, a new Graph Edge data structure is created and assigned a new UID. In step 1106, the Source UID for the new Graph Edge data structure is set to be that next output accessed in step 1102. In step 1108, the Destination UID is set to be the next input from the second Graph Builder Data Structure. In the example of FIG. 21, the next input is associated with the vertex having a UID of 2 during the first time step 1108 is performed. In step 1110, it is determined whether there are more inputs to consider. In the example of FIG. 21, there are (n-1) more inputs to consider; therefore, the process loops back to step 1104 and a new edge is created. That new edge will have the same Source UID as the previously created edge but a new Destination UID. Steps 1104-1108 are performed for each input of the second graph. Thus, for the example of FIG. 21, that loop is performed n times, with the Source UID being the same each iteration.



Contact Information


The examiner can normally be reached on between Monday-Thursday between (8:30 AM to 5:00 PM).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Boris Gorney can be reached on (571) 270-5626. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:

"http://portal.uspto.gov/external/portal/pair" 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)
866-217-9197 (toll-free) 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2158